DELLA PORTA, Senior Judge,
dissenting.
I dissent, respectfully. The majority erred when it decided to make “the heart of this case” an issue which is not relevant to this proceeding.
What we have before us is an appeal by Montgomery Township from the trial court’s granting of Preliminary Objections to a declaration of taking by the Pennsylvania Department of Transportation (DOT) under the Eminent Domain Code.1 The only issue that can be raised by Preliminary Objections, in addition to the propriety of the procedures followed by DOT, is whether DOT has the power or right to condemn the property in question. The Eminent Domain Code provides in pertinent parts:
(a) Within thirty days after being served with notice of condemnation, the eon-demnee may file preliminary objections to the declaration of taking. The court upon cause shown may extend the time for filing preliminary objections. Preliminary objections shall be limited to and shall be the exclusive method of challenging (1) the power or right of the condemnor to appropriate the condemned property unless the same has been previously adjudicated; (2) the sufficiency of the security; (3) any other procedure followed by the condem-nor; or (4) the declaration of taking. Failure to raise these matters by preliminary objections shall constitute a waiver thereof.
[[Image here]]
(e) The court shall determine promptly all preliminary objections and make such preliminary and final orders and decrees as justice shall require, including the revest-ing of title.... If an issue of fact is raised, the court shall take evidence by depositions or otherwise. The court may allow amendment or direct the filing of a more specific declaration of taking.
(Section 406 of the Eminent Domain Code, 26 P.S. § 1-406) (emphasis added).
*1092As correctly quoted by the Majority, our Supreme Court, in describing this power has said:
The right of the Commonwealth to take private property without the owner’s assent on compensation made, or authorize it to be taken, exists in her sovereign right of eminent domain, and can never be lawfully exercised but for a public purpose — supposed and intended to benefit the public either mediately or immediately. The power arises out of the natural principle which teaches that private convenience must yield to public wants.
The Court also stated that the School Board unquestionably “has the power by this statute and under the Constitution of the Commonwealth itself, to take private property for school building purposes.” The Court went on to conclude that what can be challenged is the “extent of that power,” and remanded to the trial court for further proceeding to determine more accurately the amount of land condemned “necessary to meet the needs of the School District.”2
Clearly, in the case sub judice, DOT has the power to condemn land for the public purpose of highway construction.3 Furthermore, that purpose does not have to be imminent, it can be “mediately,” meaning, intermediately as opposed to immediately. The important thing is that the condemning authority use this power within the authority of the law and not abuse its discretion.
Our Court in In re Marivitz 161 Pa.Commonwealth Ct. 247, 253, 636 A.2d 1241, 1244 (1994), recently held that condemnation of land for economic reasons and not for transportation purpose was perfectly valid. Furthermore, this Court stated, “a foresighted concern for avoiding waste of public funds can properly be the major motive for the exercise of the state’s exercise of its right to take by eminent domain.” In other words, it is a proper exercise of its power for DOT to “avoid windfall profits to those individuals....” (Id.)
The majority places a great deal of rebanee on Octoram Area School District Appeal, 124 Pa.Commonwealth Ct. 472, 556 A.2d 527 (1989) which is well distinguishable on two grounds: (1) the trial court had considerable evidence before it from extensive hearings held by the School Board; (2) the decision to condemn an entire working farm for school buildings projected to be needed over the next 5 to 12 years, where the probable need is based on assumption and possibilities of housing developments which were challenged by contrary evidence, was found to be beyond the eminent domain power vested in the Board by the Public School Code. Even so, in arriving at this conclusion, this Court observed: “The purchase of land for such projected needs to avoid higher costs in the future and to be sure there is sufficient land is proper and commendable.” Id. at 481, 556 A.2d at 531 (emphasis added).
The majority’s rebanee on Appeal of Waite, 163 Pa.Commonwealth Ct. 283, 641 A.2d 25, 28-29 (1994) is even more misplaced. Firstly, the trial court conducted a fob hearing and even conducted a view of the site before ruling on the preliminary objections. Secondly, our Court affirmed the trial court’s dismissal of the preliminary objections, by stating: “It has long been recognized that a condemnor may acquire land for future expansion, even if it cannot presently use the land for the purpose stated in the declaration of taking, so long as the land wih be necessary in good faith for future use within a reasonable time.” This Court then went on, quoting from Pittsburgh School Dist. Condemnation Case, 430 Pa. 566, 573-74, 244 A.2d 42, 46 (1968): “A logical corobary of this right is that one of the condemnor’s motives for presently acquiring land needed for future expansion may be to avoid excessive costs and waste of pubbe funds if acquisition is delayed. Indeed, in some circumstances, a foresighted concern for avoiding excessive cost can properly be the major motive.”
After reading both of these cases, my conclusion is that they are not authority for affirming the trial court’s granting of the *1093preliminary objections in the case sub judice, rather, they indeed support the opposite conclusion and, hence, this dissent.
Here Kasorex, who received all the benefits of the contract with Montgomery Township which terminated long standing litigation between them and which contained the reversionary interest to Kasorex in the event that the land corridor in question would be abandoned as a proposed relocation of Route 202, now objects to the very condition to which he agreed in the contract. That condition, of course, is the right of the Commonwealth or Township to exercise the power of condemnation of that land for the stated purpose. So, neither Kasorex, nor the public in general was surprised when the declaration of condemnation took place because the relocation of Route 202 to relieve the extremely congested condition there was an unquestionable matter of public knowledge. Furthermore, not only the condemnation itself had taken place, but an important step to carry out the project had also occurred— approval of. the Township’s capital budget containing this project.
The majority’s conclusion, that DOT has not shown that this condemnation was necessary in good faith for future transportation purpose within a reasonable time, is incongruous when DOT has not been given an evidentiary opportunity to do so.
On the basis of this entire record and the applicable law, I believe that this Court should simply reverse. At the very least, this Court should remand to the trial court to take evidence on the issues which may be raised by preliminary objections, as above set forth.
For the above reasons, I am compelled to dissent.

. Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §§ 1-101- — 1-903.


. Winger v. Aires, 371 Pa. 242, 246-47, 89 A.2d 521, 522-23 (1952).


. Section 2003(e)(1) of the Administrative Code of 1929, Act of April 9, 1929, P.L. 177, as amended, 71 P.S. § 513(e)(1).